DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of request for continued examination under 37 CFR 1.114, amendment and remarks filed 10/20/2022.
Receipt is also acknowledged for supplemental amendments filed 10/31/2022 and 11/18/2022 in response to interview held with the attorney into to make the claims complaint with the manner of making amendments.
The claims filed 10/20/2022 and 10/31/2022 are not entered.   The amendment filed 11/18/2022 is entered.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 and compliant claims filed 11/18/2022 have been entered.
Response to Arguments
Applicant argues that because the co-pending claims, referred to as KPT in applicant’s argument, does not teach at least one fatty phase and/or at least one surfactant, the pending claims are in condition for allowance.
Response: The examiner agrees that the co-pending claims do not teach the presence of surfactant and/or lipid.   However, the broad recitation of lipid and surfactant does not render the pending claims allowable because it is known to include oils (fatty phase) and/or surfactant in cosmetic skin compositions.   The rejection below addresses incorporation of fatty phase and surfactant in cosmetic compositions.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 3-4, 6-11 and 13 of co-pending Application No. 16/608,049 in view of Shimizu et al. (US 20070134192 A1). 
Co-pending claims 1, 3-4 and 6-11 teach the composition of examined claims 1-13 and 15-20 and the composition used in method of examined claim 14; and the process of co-pending claim 13 prepares the examined composition.   The co-pending claims differ from the examined claims by not teaching the presence of lipid and/or surfactant.   However, Shimizu teaches that oils in cosmetic compositions are known to improve gloss (see paragraph [0008]).   The oil is present at 0.1% to 90%  and for example, present at 20-50% (paragraph [0146]).    In some embodiments, non-volatile oil is present at 5-90% (paragraph [0209]); solid fatty substance is present at 5-30% (paragraph [0216]).   The composition of Shimizu also contains surfactant (paragraph [0369]).   Therefore, at the effective date of the invention, one having ordinary skill in the art would look to Shimizu to add oil, which meets the limitation of fatty phase, to the co-pending composition with the expectation of predictably improving the gloss of the composition.   The composition in Shimizu is in the form of a lotion or powder or suspension or emulsion or dispersion (paragraphs [0137]-[0138], claim 30) such that the examined formulation could be in the form of lotion or emulsion or dispersion as required by examined claim 13.
This is a provisional non-statutory double patenting rejection.

Claims 1-12 and 14-20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 3-4, 6-11 and 13 of co-pending Application No. 16/608,049 in view of Lourith  et al. “Natural surfactants used in cosmetics: glycolipids” in International Journal of Cosmetic Science, 2009, 31, pp 255-261.
Co-pending claims 1, 3-4, 6-11 teach the composition of examined claims 1-12 and 15-20 and the composition used in method of examined claim 14 and the process of co-pending claim 13 prepares the examined composition.   The co-pending claims differ from the examined claims by not teaching the presence of lipid and/or surfactant.   However, surfactants have been known to be used in cosmetics to perform detergency, wetting, emulsifying, solubilizing, dispersing and foaming effects (see the whole document of Lourith).   Therefore, at the effective date of the invention, the ordinary skilled artisan would be motivated to include surfactant to predictably effect cleansing and emulsifying performance from the composition.
This is a provisional non-statutory double patenting rejection.
No claim is allowed.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613